 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeoples Drug Stores,Inc. and Peoples Service Drug StoresandRetail Clerks International Association,Local639-A,and JointExecutive Board of the Hotel&Restaurant Employees & Bar-tenders InternationalUnion,AFL-CIO,JointPetitioners.Case No. 5-RC-2078.November 29, 1957DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuant to a stipulation for certification upon consent election,executed by the parties on November 7, 1956, and approved by theRegional Director for the Fifth Region on November 9, 1956, anelection by secret ballot was conducted on November 30, 1956, underthe direction and supervision of the Regional Director.Upon con-clusion of the balloting, a tally of ballots was issued and served uponthe parties.The tally shows that, of the approximately 2,002, eligiblevoters, 762 voted for the Joint Petitioners, 1,019 voted against theJoint Petitioners, 20 ballots were challenged, and 9 ballots were void..The Joint Petitioners timely filed five objections to the conduct ofthe election.Thereafter, on February 27, 1957, following an investi-gation, the Regional Director issued and duly served upon the partieshis report on objections in which he recommended that the five objec-tions be overruled.The Joint Petitioners filed timely exceptions tothe Regional Director's recommendation that objections 1, 3, and 4be overruled.No exceptions were filed to the recommendation thatobjections 2 and 5 be overruled.The Board, on April 5, 1957, directed that a hearing be held toresolve the issues raised by the exceptions to the Regional Director'srecommendations respecting objections 1, 3, and 4, and that the TrialExaminer designated to conduct the hearing prepare a report contain-ing resolutions of the credibility of witnesses, findings of fact, andrecommendations to the Board as to the dispositions of objections1,3, and 4.Thereafter, a hearing was held before Louis Libbin,Trial Examiner, on May 2, 1957, at which the Employer and theJoint Petitioners appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.On May 29, 1957,the Trial Examiner issued and served upon the parties his reportand recommendations, recommending that objections 1 and 3 be over-ruled; but that objection 4 be sustained, the election set aside, anda new election directed.The Employer filed timely exceptions to theTrial Examiner's recommendation that objection 4 be sustained, andthe Joint Petitioners excepted to the recommendation that objection 3be overruled.119 NLRB No. 85. PEOPLES DRUG STORES, INC.635The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.The rulingsare hereby affirmed.The Board has considered the entire record inthis case,including the objections,the Regional Director's report, theTrial Examiner's findings and recommendations,and the exceptions,and finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion.of certain employees of the Employer, within the meaning ofSection 9(c) (1) and Section 2 (6) and(7) of the Act.4.The following employees of the Employer constitute a unitappropriate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All store personnel employed in allstores operated by the Employer in the District of Columbia andcounties adjacent to the District of Columbia within a 25-mile radiusin the States of Maryland and Virginia,including all regular part-time employees;but excluding all pharmacists,apprentice pharma-cists,assistantmanagers and managers,officeclerical employees,guards, and all other supervisors as defined in the Act.5.Objection 4:The Joint Petitioners alleged in objection 4 thatduring the preelection campaign representatives of the Employercalled employees individually and in groups into the basements andback rooms of the stores and there interrogated them about the Unionand made antiunion remarks.The Trial Examiner found that shortlybefore the election a substantial number of employees were interviewedby their respective store managers individually and insmallgroups,in locations in the stores, separate and away from their normal workareas, for the purpose of persuading the employees to reject the JointPetitioners,in the election.This finding was based both upon testi-mony as to specific incidents at certain stores, as noted in MemberRodgers' dissenting opinion, and also upon admissions by the Em-ployer's vice president that as far as he knew all store managershad carried out the Employer's instructions to conduct such inter-views.The Trial Examiner therefore recommended that objection4 be sustained and that the election be set aside.The Employer does not except to the Trial Examiner's findings offact,which are supported by the record.The Employer contends,however, that its conduct did not constitute interference with the elec-tion, because the store managers who conducted the interviews wereonly minor supervisors;because, in substance,there was no otherpracticable method by which the Employer's views could be conveyedto the employees ; and because the antiunion remarks were not coercive. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find no merit in these contentions.Each store manager is aresponsible agent of the Employer and its ranking representative inthe store which he manages.Moreover, as the Trial Examiner found,the store managers were specifically authorized by the Employer's.regional director and vice president in charge of store operations toexpress, and did express, the sentiments of the Employer.'Further,the nonavailability of other opportunities to present the Employer'sviews,2 and the noncoercive tenor of the Employer's actual remarks,'are immaterial.It is well established that the technique of callingemployees, individually or in small groups, into a private area removedfrom the employees' normal workplaces and urging them to reject theunion is in itself conduct which interferes with the conditions necessaryto a free choice by the employees in the selection of a bargainingrepresentative and warrants setting aside the election.4We thereforeadopt the Trial Examiner's recommendation and shall direct that theelection be set aside and a new election conducted.We do not agree with our dissenting colleagues that our decision inthis case effectively forecloses an employer who operates a retail storefrom talking to his employees on his premises concerning a repre-sentation election.As the Board has consistently held, except duringthe 24 hours immediately preceding an election, an employer isprivileged to call all his employees together for the purpose of speak-ing to them concerning the election.This the Employer could havedone on the premises of each of its stores, either during normal work-ing hours or, if that was not feasible, after normal working hours. Inaddition, the Board has not proscribed individual talks at the em-ployees' work Stations.'Instead, however, of taking a permissiblecourse of action, the Employer chose to utilize its premises for thepurpose of speaking to its employees concerning the election individ-ually and in small groups at a place removed from their work sta-tions.The very fact that employees were summoned by managementrepresentatives to a place, removed from their work stations, whichhas been selected for that purpose by management representativesimparts to the place selected its character as "the locus of final au-thority in the plant." 6 It is for this reason that the Board has con-1 Supreme Trailer Company,115 NLRB 962.2 Red River Broadcasting Co., Inc.,115 NLRB 1212.3 General Cable Corporation,117 NLRB 573.4HookDrugs, Inc.,117 NLRB 846;General Cable Corporation,117 TNLRB 573;RedRiver Broadcasting Co., Inc.,115 NLRB 1212;Supreme Trailer Company,115 NLRB 962.As the Board has held, the provisions of Sec. 8 (c) of the Act do not limit the Board'sdiscretion to determine whether an expression of views has interfered with the laboratoryconditions necessary for the conduct of a free election. SeeMetropolitan Life InsuranceCo., 90 NLRB 925, 938; cf.Hicks-Hayward Company,118 NLRB 695.e Cf. Mall Tool Company,112 NLRB 1313.e SeeGeneral Shoe Corporation,77 NLRB 124. See alsoRadiant Lamp Corporation,116 NLRB 40, andRed River Broadcasting Co., Inc.,115 NLRB 1212, where the Board setaside elections on the basis of,interalia, such interviews conducted in a reci4ati6h "roomand a conferenceroom, respectively.Gray Drug Stores, Inc.,79 NLRB 1140, cited in PEOPLES DRUG STORES, INC.637sistently set" electionasidefor this type of conduct.Accordingly, wedo no more here than apply existing precedent.'[The Board set aside the election held on November 30, 1956.][Text of Direction of Second Election omitted from publication.]M,FMBER,RODGERS, dissenting:The election was conducted in a unit of 2,002 eligible employees,employed in a total of 88 drugstores scattered throughout the Dis-trict of Columbia and a 25-mile radius in the States of Virginia andMaryland.The Joint Petitioners lost the election by a margin of257 votes.The Trial Examiner's Report and Recommendations onObjections to Election, which the majority adopts, indicates that inreaching his ultimate conclusions, the Trial Examiner relied on evi-dence with respect to preelection occurrences at only 3 of the 88drugstores.With respect to these, he found that at store No. 38, thestoremanager talked to the employees individually in the basementstockroom and, as a group, at a meeting in the dressing room; that atstore No. 9, the store manager talked to the employees in groups of 3 to4 in the basement; and that at store No. 139, the store manager talkedto the employees but made no finding as to either the place or thecircumstances.On these findings, he recommended, and the majoritynow find, that the election should be set aside because of conduct whichper se"interferes with a free choice by the employees in the selectionof a bargaining representative."It should be noted in this regard that the TrialExaminer foundthat none of the remarks made by any of the employer'smanagers orrepresentativeswas coercive.It is apparent, therefore, that themajority is basing its decision on a further extension of the alreadymisshapenGeneral Shoedoctrine, which in recent months has grownfrom, a narrow exception based on "unusual circumstances" to a broadper serule which in effect denies an employer any right to speak tohis employees as individuals.In the circumstances of this case it must be pointed out that theemployer conducted these conversations in the only place that theadministratively accretedGeneral Shoedoctrine left open to him.For under this rule as extended, management could not talk to theseemployees in its offices,8 it could not talk to them at supervisors'desks,' and it could not talk to them in their homes.1°And now ifMember Jenkins'dissenting opinion,isnotinconsistent with our decision here,as thereisnothingin that case to indicate that the talks did not take place at theemployees'workstations.In view of our decision herein, we find it unnecessary to, and therefore do not, passupon the Joint Petitioners' otherobjectionsto the election.8General Shoe Corporation,77 NLRB124;General Shoe Corporation,97 NLRR 499.BHook Driigs, Inc.,117 NLRB 846.10Peoria Plastic Company,117 NLRB 545. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDthisrule standsit cannot feasibly talk to them anywhere. on theemployer's premises."In view of the trend of these decisions, and the admitted absenceof coercive statements in any of them, it is apparent that in this line,of cases the Board is tending to set elections aside not on the basis ofwhat was said, but on the basis of who said it. This is indeed aunique twist to a statute designed to assure freedom of speech. to allconcerned.The effect of the majority's decision herein is to make theGeneralShoeexception a virtual flatfooted ban against an employer's speakingto his employeesas individuals.The effect of this decisionis in largepart to nullify one of the most significant aspects of the law-theemployer's right to free speech.Such a suppression of free speech is contrary to both the spiritand the letter of the law and constitutes a "policy" declaration'beyondthe legal powers of this Board.For, as this Board cannot by a'directprohibition deny a right conferred by Congress, neither can it denysuch a right by an indirect prohibition which, while giving lip serviceto the statute, so circumscribes the place, time, and manner of the useOf such right, that the exercise thereof is to all intents and purposessubstantially denied.MEMBER JENKINS,dissenting :I agree, in the main, with the dissent of Board Member Rodgers.Considering the practical considerations involvedinmaintaininguninterrupted operations in the retail industry, I consider. personaldiscussions with small groups of employees off the sales floor the. mostpracticalmethod available to the Employer for appealing to itsemployees.Under all the circumstances in this case, I would not saythat the Employer's conduct constituted an abuse of "normal cam-paign practices" or that it precluded an untrammeled choice by theemployees in the election.12I therefore agree with Board MemberRodgers that the majority fail properly to balance the conflictingemployee-right of self-organization against the employer's correlativeright of free speech." I would belessdisturbed by the majority11Of course,by its very nature, the main floor of a retail store, with customers alwayspresent and business being conducted,isclearly not a feasible place to hold suchdiscussions.1I paraphrase the Board's decision inGray Drug Stores, Inc.,79 NLRB 1140, 1141(1948)which found no merit to an objection based on conduct apparently identical tothat involved in this case and cited for comparison,General Shoe Corporation,77 NLRB.124,where the president called groups of employees into his personal office "in the veryroom which each employee must have regarded as the locus of final authority in theplant" and instructed foremen to"propagandize employees in their homes"in a contextof violations of 8 (1).19 See John A. Bell, Jr., "The Coercive Character of Employer.Speech :'Contest andSetting,"43 Geo. L.J. 405(1955) ;Notes : "Limitations Upon an Employer's Right ofNoncoereive Free Speech," 38 Va. L. Rev. 1037 (1952) cited with approval,by the. court PEOPLES DRUG STORES, INC.639decision than I am were this merely a difference of judgment concern-ing what as a practical matteris oris not the extent of interferenceor coercion "inherent in employer speech." lq It is not.The majority allegedly reaffirma perse rule that an election will beset aside if the Employer uses "its premises for the purpose of speak-ing to its employees concerning the election individually and in smallgroups at a place removed from their work stations." 15The basicreason for the holding is the assertion that this is the type of conductfor which the Board has "consistently set elections aside," and "wedo no more here than apply existing precedent." 16I regard precedent as a guide; but I cannot subscribe to a mechanisticapplication of precedent for precedent's sake, especially when, ashere, the precedent to be followed is inconsistent with more funda-mental principles underlying other precedent in the area of objectionswhich warrant setting an election aside. I recognize that "The Boardneed not be haunted by that `foolish consistency' which `is the hob-goblin of little minds'."" I do think the time has come for theBoard at least to attempt some consistency in the assumptions whichunderlie the disparate results from the use of various methods andmedia for the presentation of views on unionism, and some consistencyin its approach generally to cases involving objections to elections.Consider the attributes which the Board imputes to the employeesubjected to propaganda on unionism : at one time, the Board assumedthat he was more intimidated by an attempt of the employer personallyto persuade him to accept the employer's view of the matter thanpossibly affected by the display of power inherent in a compulsoryaudience or by the mass psychology achieved therein.18This wasparticularly true if the employer singled him out at his job site, theareain which his economic dependency upon his employer would beinN. L. R. B. v. Called Steelworkers of America, CIO (Nutone, Inc.),243 F. 2d 593, atfootnote 18 (C. A., D. C.), enfg. as modified 112 NLRB 1153, cert. granted 353 U. S. 921.13Ibid.Seealso Plant City Welding and 'l'ank Company,119 NLRB 131, distinguish-ing union visitation at the homes of employees from employer visitation on the groundthat unions"never have the position of control over tenure of employment and workingconditions which imparts the coercive effect to systematic individual interviews conductedby employers."35 See Twenty-first Annual Report(1.956),p.72 ; Twentieth Annual Report(1955),p. 6; cf.Thirteenth Annual Report(1948),pp. 34-35.19 See, however,Gray Drug Stores,Inc.,citedsupra,footnote 3 ; cf. the limitationimplicit inGeneral Shoe Corporation,77 NLRB 124,127, to a course of conduct, con-sidered in its totality,which"went so far beyond thepresently accepted custom ofcampaigns directed at employees'reasoning faculties"that the Board majority felt theywere not "justified in assumingthatthe election results represented the employees' owntrue wishes." [Emphasis supplied.]1TForeman& Clark, Inc. v. N. L. R.B., 215 F. 2d 396 (C. A. 9) at 409, rejecting theemployer's contention that conduct found to have affected an election should be judgedunder thePeerless Plywoodrather than under the then repudiatedBonwit Tellerdoctrine.An employer who seeks out individual employees"while at work for individualpersuasion"engages in "a subtle form of coercion more potent than an employer's addressemployees."Haffner-Thrall Car Company,65 NLRB 63, of65 (1945). 640DECISIONSOF NATIONAL LABOR RELATIONS BOARDforemost in his mind.19At the present time, he is not affected bythe employer's speech addressed to him personally if he is singled.out at his job site 20Although he is subject to being affected by masspsychology, he is secure enough in his individual judgment of propa-ganda not to be affected thereby for more than 24 hours .2'As anindividual, he can be trusted properly to evaluate the truth or falsityof campaign literature,even at the very last minute.22However,.hecannot as an individual be trusted to evaluate employer speechaddressed to him individually or to only a few other employees ifmade on company time and property at any place other than his jobsite !The decisions do not attempt to reconcile these imputed attri-butes.23Nor do they consider the comparative effectiveness attributedto the various media for communication of views.24 I do not thinkthe Board should create as a fiction "employees subjected to propa-ganda on unionism" who are less than whole men,25 nor makeunarticulated distinctions based solely upon the media employed 26It seems axiomatic that where a right of free speech exists, itexists in the concrete, and where there is danger of coercion that,too, exists in the concrete as represented by particular patterns offact.Decisions involving the question of employer speech and itseffect upon an election should be made on practical considerationsand in light of all the circumstances rather than upon abstract theoriesof constitutional or statutory interpretations or of the psychology- ofemployees.In cases involving conduct allegedly affecting; .ail elec-tion, the Board has stated that "each case must be decided on its own16This explanation seems plausible but was not articulated.20Mall Tool Company,112 NLRB 1313,1314;The Bryant Electric Company,118 NLRB232;MontgomeryWard &Co.,119NLRB 52. The majority in effect limits theemployer's right to talk to his employees to a massed assembly either during workinghours or if that was not feasible to after working hours.Withsuch limitation, theEmployer would be preventedby thePeerless Plywoodrule from talking atallto hisemployees in the 24 hours preceding the election.I construe this as a further limitationon the ruling in theMontgomery Wardcase.21 See Chairman Farmer's explication of thePeerless Plywoodrule in his dissent inTheGreat Atlantic&Pacific Tea Company,111 NLRB 623,at 628, and the extensive dis-cussion of the psychological effect of various campaign techniques in Member Murdock'sdissent inPeerless Plywood Company,107 NLRB 427, 431-435.zs Twenty-firstAnnual Report,p. 71 ;Allis-Chalmers Manu.tacttlring Co.,117 NLRB 744;National Furniture Company, Inc.,119 NLRB 1.23 There is no suggestion,for example,that the lesser impact imputed to speech addressedtomass groups is based upon the employee's recognition of the collective strength of theemployees as a group.The assumption was that addresses to massed audiences tended togenerate a mass reaction which was hostile to individual thinking and judgment.21For a survey of psychological and sociological studies on the effectiveness of variousmedia for political campaigns and in union organization campaigns see "Union Right ofReply To Employer On-The-Job Speeches : The NLRB Takes A New Approach," 61 YaleL. J. 1066,1073-1078 and authorities cited therein.25Cf.Harper and James, The Law of Torts (1956) § 16.2 "General Formula : Reason-able Man."26 See the disparate use of Section 8 (c) as a test for "legitimate campaign tactic" whena massed audience is addressed.Peerless Plywood Company,107 NLRB 427,430; seeLivingston Shirt Corporation,107 NLRB 400,408.Or literature evaluated.NationalFurniture Company, Inc.,119 NLRB 1. PEOPLES DRUG STORES, INC.641unique combination of facts." 21 It has declared that it would make"only realistic appraisals of the effect of alleged objectionable con-duct upon an election and not `lightly set aside . . . the results ofa secret ballot, conducted under Government sponsorship and with allthe safe-guards which have developed throughout the years... .' "28Anyper serule forecloses such considerations, and should, in myopinion, be rejected.The test should be whether, under all the circumstances of theparticular case-and not in a vacuum or in the abstract-the con-duct complained of was reasonably calculated to interfere with theelection under investigation.In this case, the employer chose a rea-sonable means of oral communication to employees consistent withthe maintenance of uninterrupted operations.He spoke to them inareas where employees worked or which they frequented-the stock-room and the dressing rooms.Under the circumstances of this case,1 would not say that that conduct, without amore, had the probableeffect of interfering with the election.As Member Rodgers aptly points out, the majorityin this caseextend theper sedoctrine involving employer speech in the office toevery place in a plant or store other than the employee's normal workstation.This extension of the doctrine is unrelated to its rationaleas expressedinGeneral Shoe:21Thp significant element;is the method selected bythis.Company'spresident to express his anti-union views to the employees onthe day before the election.He had them brought to his ownoffice in some 20 groups of 20 to 25 individuals, and there,in thevery room which each employee 7nust have regarded as the locusof final authority in the plant,read every small group the sameintemperate anti-union address.In our opinion,this conductand the employer's instructions to its foreman to propagandizeemployees in their homes, went so far beyond the presently ac-ceptedcustom of campaignsdirected at employees'reasoningfaculties that we are not justified in assuming that the electionresults represented the employees' own true wishes. [Emphasissupplied.]Before the decision in the instant case, the Board had never basedits extension of theper seoffice doctrine on any rationale nor had it27Aeronca Manufacturing Corporation,118 NLRB 461,citingThe Liberal Market, Inc.,108 NLRIi 1481,1486.InAeronca Iheld that an election must be set aside on totality ofconduct and not because ofany perse conduct.21^Chairman Farmer, dissenting inThe Great Atlantic S Pacific Tea Company,111NLRB 623, 629, quoting fromThe Liberal Market.108 NLRB 1481, 1486.n 77 NLRB 124, at 126-127.476321-58-vol. 119-42 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDattempted to do so. In attempting to arrive at such rationale, it hascreated a "roving sites" for the "locus of filial authority" and takenthe locus out of the"very roomwhich each employeemust have re-gardedasthe locusoffinalauthority in the plant," substituting aperson for the place offinalauthority.Whatever validity theremight have been in the original doctrine is lost in the extension whichon its face contradicts the basis of the doctrine.30For the above reasons, I would not set the election aside.so I make this contention for the sake of argument only. I would not accepta per serule even if limited to speeches made in offices.Bullock's,Incorporated,d/b/a I.Magnin & Company, a Divisionof Bullock's,IncorporatedandRetail Shoe & Textile Sales-men's Union,Local410, RCIA-AFL-CIO,Petitioner.Cdse No.20-RC-3362.November 29,1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Milen C. Dempster, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated? its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andBean].Upon the entire record in this case, the Board finds :1.The Employer 1 is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:Petitioner seeks a unit of salespeople in the Employer's shoe depart-ment.The Employer contends that such a unit is inappropriate andthat the petition should be dismissed.At its San Francisco, California, store involved herein, the Em-ployer operates a retail clothing store.Depending upon the season,it employs between 900 and 1,100 employees, of whom between 2651The name of the Employer appears in the caption as amended at the hearing.119 NLRB No. 86.